DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-11 filed and preliminary amended on 04/26/2019 are pending and being examined. Claims 1, 8, and 10 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for PCT priority under 35 U.S.C. 371, where the benefit of foreign priority was further claimed.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-11 are rejected under 35U.S.C. 101.

5-1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites [1] “evaluates, when there is a prediction model estimated using data generated from a true model, an optimal solution [2] calculated from the prediction model in consideration of bias generated between evaluation based on the prediction model and evaluation based on the true model.” Each of the limitations [1] and [2] of the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic “processor”. That is, nothing in the claim element precludes the limitations from practically being performed in the mind. For example, limitation [2] calculating an optimal solution from the prediction model in consideration of bias generated between evaluation based on the prediction model and evaluation based on the true model, in the context of this claim, encompasses a user manually calculating an optimal solution from the prediction model in consideration of bias generated between evaluation based on the prediction model and evaluation based on the true model. Limitation [1] “evaluates” an optimal resolution, in the context of this claim, encompasses a user mentally evaluating an optimal resolution in the user’s mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a hardware including a processor to perform both the calculating and evaluating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the calculating and evaluationg steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

5-2.	Dependent claim(s) 2-7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  all additional steps or elements in the claims can be done either by the generic sensor, generic memory, or mentally, or employing mathematical algorithm, as analyzed in claim 1.

5-3.	The same rejection also applies to independent claims 8, 10, and respective dependent claims 8-9 and10-11. The former, claim 8, recites a method comprising the similar operations/functions as recited claim 1, while the latter recites a non-transitory computer-readable storage medium storing program instructions which performs the similar operations/functions as recited claim 1. When claims 9-10 and 11 are analyzed as a whole, all additional steps or acts in the claims can be done mentally, with or without generic computer components, as analyzed in claim 1. Thus, claims 8-11 are held to be patent ineligible under 35 U.S.C. 101, as not amounting to significantly more than an abstract idea.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (“MEAN–VARIANCE PORTFOLIO OPTIMIZATION WHEN MEANS AND COVARIANCES ARE UNKNOWN1”, 2011, hereinafter “Lai”). 

Regarding claim 1, Lai discloses an evaluation system comprising: an evaluation unit (see the bootstrap estimate Eμ,                        
                             
                            Σ
                        
                    ,                        
                             
                        
                    (wTn rn+1) − λ Varμ,                        
                             
                            Σ
                        
                     (wTn rn+1), in Sec. 4.1), which evaluates, when there is a prediction model estimated using data generated from a true model, an optimal solution calculated from the prediction model in consideration of bias generated between evaluation based on the prediction model and evaluation based on the true model (the system may maximize the bootstrap estimate to obtain the estimated optimal portfolio weight vector                         
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            b
                                        
                                    
                                
                                ^
                            
                        
                    ∗ in formula (2.6) using the bootstrap samples {r∗b1, . . . , r∗bn} drawn with replacement from the observed sample {r1, . . . , rn}; see formula (2.6), see Sec.4.1). Lai does not explicitly disclose including “a processor” for performing the maximization of the bootstrap estimate as recited in the claim. However, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to employ a computer/processor to perform the maximization of the bootstrap estimate described in Sec. 4.1 and generate the estimated optimal portfolio weight vector shown (2.6) since a generic computer is widely applied to any mathematic calculations and doing this would amount to a simple substitution of one known element for another to obtain predictable results.

Regarding claim 2, 9, 11, Lai discloses, selects, by a bootstrap method, from the data used for generation of the prediction model, estimates a first model using the selected data, and calculates, as bias of evaluation values between the true model and the prediction model, an evaluation difference which is a difference between first evaluation obtained by evaluating an optimal solution, calculated from the first model, by the first model and second evaluation obtained by evaluating the optimal solution by the prediction model (select λ and determine the difference the benchmark optimal solution and the estimated return wλr; see Sec 5.1 and form (5.1)). 
 
Regarding claim 3, Lai discloses the evaluation system according to claim 2, wherein the evaluation unit estimates a plurality of first models and calculate, as the bias of the evaluation values between the true model and the prediction model, an average of total sums of evaluation differences which are differences between first evaluation obtained by evaluating optimal solutions, calculated from the first models having been estimated, by the first models and second evaluation obtained by evaluating the optimal solutions by the prediction model (calculate the average of the bootstrap weight Vectors based on the differences obtained by formula (5.1); see Sec.2.2 and Sec.51.).  

Regarding claim 4, Lai discloses the evaluation system according to claim 3, 3PRELIMINARY AMENDMENTAttorney Docket No.: Q246597 Appln. No.: Not Yet Assigned wherein the evaluation unit rearranges the evaluation differences calculated each time one of the first models is estimated to determine an order of the evaluation differences and outputs, as an evaluation interval, a minimum value and a maximum value of the evaluation differences included in the order corresponding to a specified range (iteratively minimize {λE[(wT rn+1)2] − ηE(wT rn+1) and maximize {E[wT (η)rn+1] − λ Var[wT (3.3) (η)rn+1]}, see formula (3.3) and Sec.3.1) 

Regarding claim 5, Lai discloses the evaluation system according to claim 1, wherein the evaluation unit generates a second model obtained by adding noise to the prediction model and performs evaluation based on the true model from a linear sum of maximum values of evaluation values calculated from the second model and maximum values of evaluation values calculated from the prediction model (adding noise error                         
                            
                                
                                    ϵ
                                
                                
                                    i
                                    t
                                
                            
                        
                     into the return and maximize the bootstrap estimator; see formula (5.2) and Sec.4.1 ).  

Regarding claim 6, Lai discloses the evaluation system according to claim 1, wherein the evaluation unit estimates a third model using at least a part of the data used for generation of the prediction model and performs evaluation based on the true model from a linear sum of maximum values of evaluation values calculated from the prediction model and maximum values of evaluation values calculated from the third model (select the bootstrap samples {r∗b1, . . . , r∗bn}, 1<=b<=B, drawn with replacement from the observed sample {r1, . . . , rn}, and then maximize the bootstrap estimate to obtain the estimated optimal portfolio weight vector                         
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            b
                                        
                                    
                                
                                ^
                            
                        
                    ∗; see formula (2.6), see Sec.4.1).  

Regarding claim 6, Lai discloses the evaluation system according to claim 6, wherein the evaluation unit estimates a plurality of third models and performs evaluation based on the true model from a linear sum of the maximum values of the evaluation values calculated from the prediction model and an average of total sums of maximum values of evaluation values calculated from the third models (calculate the linear sum of the weights which are obtained by maximizing the bootstrap estimate; see formula (2.6) and Sec.41.).  

Regarding claim 8, 10, the subject matter of the claim essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bunke et al, “BOOTSTRAP AND CROSS-VALIDATION ESTIMATES OF THE PREDICTION ERROR FOR LINEAR REGRESSION MODELS”, 1984.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/4/2022